Exhibit 10.2
CONSENT TO SUB-SUBLEASE AGREEMENT
This CONSENT TO SUB-SUBLEASE AGREEMENT (this “Agreement”) is made as of
October 30, 2019, by and among AP3-SF2 CT SOUTH, LLC, a Delaware limited
liability company (“Landlord”), SUCCESSFACTORS, INC., a Delaware corporation
(“Tenant”), MEDEOR THERAPEUTICS, INC., a Delaware corporation (“Subtenant”), and
CAREDX, INC., a Delaware corporation (“Sub-Subtenant”).
R E C I T A L S:
A.Reference is hereby made to that certain Lease dated as of March 29, 2012,
between Landlord (as successor-in-interest to Myers Peninsula Venture, LLC) and
Tenant (the “Original Lease”), as amended by that certain letter agreement (re:
Extension of Expansion Option) dated August 21, 2012, that certain First
Amendment to Lease dated as of October 31, 2012, and that certain Amended and
Restated Lease Commencement Date Confirmation dated as of July, 2015 (as
amended, the “Lease”), pursuant to which Tenant leases from Landlord
approximately 116,035 rentable square feet of space (the “Premises”), as more
particularly described in the Lease, located on the 9th, 10th, 11th, and 12th
floors of that certain office building located at One Tower Place, South San
Francisco, California 94080 (the “Building”).
B.Tenant and Subtenant are parties to that certain Sublease dated as of July 13,
2018 (the “Sublease”), pursuant to which Subtenant subleases from Tenant a
portion of the Premises containing approximately 28,968 rentable square feet of
space located on the ninth (9th) floor of the Building (the “Sublet Premises”),
as more particularly described in the Sublease, which Sublease is subject to
that certain Consent to Sublease dated as of August 3, 2018 (the “Sublease
Consent”), by and among Landlord, Tenant and Subtenant.
C.Pursuant to the terms of Article 19 of the Original Lease, Tenant has
requested Landlord’s consent to that certain Sub-Sublease dated as of
October 10, 2019, between Subtenant and Sub-Subtenant (the “Sub-Sublease”), with
respect to a subletting by Sub-Subtenant of the entirety of the Sublet Premises.
A copy of the Sub-Sublease is attached hereto as Exhibit A (the Sublease
attached as Exhibit A to the Sub-Sublease was omitted in this Agreement for
convenience purposes). Landlord is willing to consent to the Sub-Sublease on the
terms and conditions contained herein.
D.All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.
A G R E E M E N T:
1.Landlord’s Consent. Landlord hereby consents to the Sub-Sublease; provided,
however, notwithstanding anything contained in the Sub-Sublease to the contrary,
such consent is granted by Landlord only upon the terms and conditions set forth
in this Agreement. Landlord’s consent to the Sub-Sublease is based upon (i) the
form and substance of the Sub-Sublease as set forth on Exhibit A attached hereto
and (ii) the use of the Sublet Premises only for general office purposes and
uses ancillary thereto in accordance with Article 11 of the Original



--------------------------------------------------------------------------------



Lease, and none of Tenant, Subtenant nor Sub-Subtenant shall amend the
Sub-Sublease or permit the Sublet Premises to be used for any other purposes
whatsoever without Landlord’s prior written consent. Any such amendment or
change in use made without Landlord’s prior written consent shall constitute a
breach of the Lease. The Sub-Sublease is subject and subordinate to the Lease.
Neither this Agreement nor the Sub-Sublease shall be construed to modify, waive
or amend any of the terms, covenants and conditions of the Lease or to waive any
breach thereof or any of Landlord’s rights or remedies thereunder or to enlarge
or increase any obligations of Landlord under the Lease. Landlord shall not be
bound by any of the terms, covenants, conditions, provisions or agreements of
the Sub-Sublease.
2.Limits of Consent.
a.Non-Release of Tenant. Neither the Sub-Sublease nor this consent thereto
shall release or discharge Tenant from any liability, whether past, present or
future, under the Lease or alter the primary liability of the Tenant to pay the
rent and perform and comply with all of the obligations of Tenant to be
performed under the Lease (including the payment of all bills rendered by
Landlord for charges incurred by the Sub-Subtenant for services and materials
supplied to the Sublet Premises).
b.Non-Release of Subtenant. Neither the Sub-Sublease nor this consent thereto
shall release or discharge Subtenant from any liability, whether past, present
or future, under the Sublease or alter the primary liability of the Subtenant to
pay the rent and perform and comply with all of the obligations of Subtenant to
be performed under the Sublease (including the payment of all bills rendered by
Tenant for charges incurred by the Sub-Subtenant for services and materials
supplied to the Sublet Premises).
c.Further Transfers. Neither the Sub-Sublease nor this consent thereto shall be
construed as a waiver of Landlord’s right to consent to any further subletting
either by Tenant, Subtenant or by the Sub-Subtenant or to any assignment by
Tenant of the Lease, assignment by the Subtenant of the Sublease, or assignment
by Sub-Subtenant of the Sub-Sublease, or as a consent to any portion of the
Sublet Premises being used or occupied by any other party.
3.Relationship with Landlord. Tenant and Subtenant hereby assign and transfer to
Landlord the Tenant’s and the Subtenant’s interest in the Sub-Sublease and all
rentals and income arising therefrom, subject to the terms of this Section 3.
Landlord, by consenting to the Sub-Sublease agrees that until a default (beyond
applicable notice and cure periods) shall occur in the performance of
(a) Tenant’s obligations under the Lease or Sublease Consent, or (b) Subtenant’s
obligations under the Sublease or Sublease Consent, Tenant and/or Subtenant (as
applicable) may receive, collect and enjoy the rents accruing under the
Sub-Sublease. In the event (1) Tenant shall fail to perform its obligations
under the Lease and/or the Sublease Consent (whether or not Landlord terminates
the Lease) and such failure is not cured within the applicable notice and cure
periods, or in the event the Lease is terminated for any other reason whatsoever
(including the mutual termination thereof by Landlord and Tenant), or
(2) Subtenant shall fail to perform its obligations under the Sublease and/or
the Sublease Consent (whether or not Landlord or Tenant terminates the Sublease)
and such failure is not cured within the applicable notice and cure periods, or
in the event the Sublease is terminated for any other reason
-2-

--------------------------------------------------------------------------------



whatsoever (including the mutual termination thereof by Tenant and Subtenant),
then Landlord may, at its option, by giving notice to Sub-Subtenant within two
(2) days of a termination and only if the Lease or the Sublease is terminated
(as applicable), as to subparts (i) and (iii), either (i) terminate the
Sub-Sublease, (ii) elect to receive and collect, directly from Sub-Subtenant,
all rent and any other sums owing and to be owed under the Sub-Sublease, as
further set forth in Section 3.1, below, and/or (iii) elect to succeed to
Subtenant’s interest in the Sub-Sublease, and cause Sub-Subtenant to attorn to
Landlord, as further set forth in Section 3.2, below. If Landlord elects to
terminate the Sub-Sublease pursuant to clause (i) above, Sub-Subtenant
acknowledges and agrees that Landlord shall not have any liability to
Sub-Subtenant as a result thereof.
a.Landlord’s Election to Receive Rents. Landlord shall not, by reason of the
Sub-Sublease, nor by reason of the collection of rents or any other sums from
the Sub-Subtenant pursuant to Section 3(ii), above, be deemed liable to
Sub-Subtenant for any failure of Tenant or Subtenant to perform and comply with
any obligation of Tenant or Subtenant (as applicable), and Tenant and Subtenant
hereby irrevocably authorizes and directs Sub-Subtenant, upon receipt of any
written notice from Landlord stating that Tenant and/or Subtenant has failed to
perform an obligation under the Lease, the Sublease or the Sublease Consent, as
applicable, (beyond applicable notice and cure periods), to pay to Landlord the
rents and any other sums due and to become due under the Sub-Sublease. Tenant
and Subtenant agree that Sub-Subtenant shall have the right to rely upon any
such statement and request from Landlord, and that Sub-Subtenant shall pay any
such rents and any other sums to Landlord without any obligation or right to
inquire as to whether such failure exists and notwithstanding any notice from or
claim from Tenant or Subtenant to the contrary. Tenant and Subtenant shall not
have any right or claim against Sub-Subtenant for any such rents or any other
sums so paid by Sub-Subtenant to Landlord. Landlord shall credit Tenant, and
Tenant shall credit Subtenant, with any rent received by Landlord under such
assignment but the acceptance of any payment on account of rent from the
Sub-Subtenant as the result of any such failure shall in no manner whatsoever be
deemed to be an election by Landlord to succeed to Tenant’s and/or Subtenant’s
interest in the Sub-Sublease or cause an attornment by the Landlord to
Sub-Subtenant or by Sub-Subtenant to Landlord, be deemed a waiver by Landlord of
any provision of the Lease, serve to release Tenant from any liability under the
terms, covenants, conditions, provisions or agreements under the Lease or
Sublease Consent, or serve to release Subtenant from any liability under the
terms, covenants, conditions, provisions or agreements under the Sublease or the
Sublease Consent. Notwithstanding the foregoing, any payment of rent from the
Sub-Subtenant directly to Landlord, regardless of the circumstances or reasons
therefor, shall in no manner whatsoever be deemed an attornment by the
Sub-Subtenant to Landlord in the absence of a specific written agreement or
notice signed by Landlord to such an effect.
b.Landlord’s Election of Subtenant’s Attornment. In the event Landlord elects,
at its option, to succeed to Tenant’s interest in the Sublease, or Subtenant’s
interest in the Sub-Sublease, and cause Sub-Subtenant to attorn to Landlord
pursuant to Section 3(iii) above: (a) Sub-Subtenant shall attorn to Landlord as
if the Sub-Sublease were a direct lease between Landlord and Sub-Subtenant; and
(b) Landlord shall undertake the obligations of Subtenant under the Sub-Sublease
first arising after the time of the exercise of the option, but Landlord shall
not (i) be liable for any prepayment of more than one (1) month’s rent, (ii) be
liable for any
-3-

--------------------------------------------------------------------------------



act or omission of Tenant under the Sublease, or Subtenant under the
Sub-Sublease, or for any default or breach of any covenant, condition,
representation or warranty of Tenant under the Sublease or Subtenant under the
Sub-Sublease, (iii) be subject to any defenses or offsets which Sub-Subtenant
may have against Tenant or Subtenant, (iv) be bound by any changes or
modifications made to the Sub-Sublease without the written consent of Landlord,
(v) be bound by any obligation to pay brokerage commissions, or (vi) be
personally liable for any obligations or liability under the Sub-Sublease.
Sub-Subtenant shall, at Landlord’s option, enter into a new lease with Landlord
incorporating the provisions of the Sub-Sublease, as modified and limited by the
foregoing.
4.General Provisions.
a.Consideration for Sublease and Transfer Premium. Tenant, Subtenant and
Sub-Subtenant represent and warrant that there are no additional payments of
rent or any other consideration of any type payable by Sub-Subtenant to Tenant
or Subtenant with regard to the Sublet Premises other than as disclosed in the
Sub-Sublease. Tenant and Subtenant each acknowledges that pursuant to
Section 19(f) of the Original Lease, Landlord is entitled to fifty percent (50%)
of the Transfer Premium (if any), as defined in Section 19(f) of the Lease.
b.Brokerage Commission. Tenant, Subtenant and Sub-Subtenant covenant and agree
that under no circumstances shall Landlord be liable for any brokerage
commission in connection with the Sub-Sublease and Tenant, Subtenant and
Sub-Subtenant agree to protect, defend, indemnify and hold Landlord harmless
from the same and from any cost or expense (including, but not limited to,
reasonable attorneys’ fees) incurred by Landlord in resisting any claim for any
such brokerage commission.
c.Controlling Law. The terms and provisions of this Agreement shall be
construed in accordance with and governed by the laws of the State of
California.
d.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their heirs, successors and assigns. As used herein, the
singular number includes the plural and the masculine gender includes the
feminine and neuter.
e.Captions. The paragraph captions utilized herein are in no way intended to
interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.
f.Partial Invalidity. If any term, provision or condition contained in this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Agreement shall be valid and enforceable to the
fullest extent possible permitted by law.
g.Attorneys’ Fees. If either party commences litigation against the other for
the specific performance of this Agreement, for damages for the breach hereof or
otherwise for
-4-

--------------------------------------------------------------------------------



enforcement of any remedy hereunder, the parties hereto agree to and hereby do
waive any right to a trial by jury and, in the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorneys’ fees as may have been incurred.
h.Landlord’s Costs. Within thirty (30) days after written request by Landlord,
Tenant shall, as provided in Section 19(b) of the Original Lease, pay to
Landlord any costs and reasonable attorneys’ fees incurred by Landlord in
connection with Landlord’s review and analysis of the Sub-Sublease and the
preparation of this Agreement. Sub-Subtenant shall reimburse Tenant for such
costs and fees in accordance with Sections 9 and 10 of the Sub-Sublease.
i.Insurance. Sub-Subtenant shall, concurrently with its execution hereof,
deliver to Landlord evidence that Sub-Subtenant has obtained the insurance
described in Article 15 of the Original Lease as to the Sublet Premises,
including, without limitation, a certificate naming Landlord as an additional
insured on the liability policy described in Section 15(a) of the Original
Lease. In addition, Sub-Subtenant hereby agrees to be bound by and perform the
indemnification obligations of Tenant pursuant to Section 34(a) of the Original
Lease as to the Sublet Premises during the Sub-Sublease term as if references
therein to “Tenant” were to “Sub-Subtenant”. Sub-Subtenant further agrees that
all of the exculpatory and/or waiver provisions of the Lease will apply to the
Sub-Subtenant for the benefit of Landlord, including but not limited to
Section 34(a) of the Original Lease, which, notwithstanding anything to the
contrary herein, shall apply as between Landlord and Sub-Subtenant.
5.Counterparts and Fax/E-Mail/Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but such
counterparts, when taken together, shall constitute one agreement. This
Agreement may be executed by a party’s signature transmitted by facsimile
(“fax”) or e-mail or by a party’s electronic signature, and copies of this
Agreement executed and delivered by means of faxed or e-mailed copies of
signatures or originals of this Agreement executed by electronic signature shall
have the same force and effect as copies hereof executed and delivered with
original wet signatures. All parties hereto may rely upon faxed, e-mailed or
electronic signatures as if such signatures were wet signatures. Any party
executing and delivering this Agreement by fax or e-mail shall promptly
thereafter deliver a counterpart signature page of this Agreement containing
said party’s original signature. All parties hereto agree that a faxed or
e-mailed signature page or an electronic signature may be introduced into
evidence in any proceeding arising out of or related to this Agreement as if it
were an original wet signature page.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Consent to Sub-Sublease
Agreement as of the day and year first above written.
“Landlord:”
AP3-SF2 CT SOUTH, LLC,a Delaware limited liability company
By: /s/ W. Neil Fox, III    Print Name: W. Neil Fox, III    Title: Chief
Executive Officer   
“Tenant:”
SUCCESSFACTORS, INC.,a Delaware corporation
By: /s/ Cynthia Hirschfeld    Print Name: Cynthia Hirschfeld   Title:
Treasurer     
“Subtenant:”
MEDEOR THERAPEUTICS, INC.,a Delaware corporation
By: /s/ Karen Smith     Print Name: Karen Smith    Title: CEO      
“Sub-Subtenant:”
CAREDX, INC.,a Delaware corporation
By: /s/ Peter Maag     Print Name: Peter Maag    Title: CEO      
-6-

--------------------------------------------------------------------------------





-7-

--------------------------------------------------------------------------------




EXHIBIT ATHE SUB-SUBLEASE


EXHIBIT A
-1-

--------------------------------------------------------------------------------




CONSENT TO SUB-SUBLEASE
This CONSENT TO SUB-SUBLEASE (“Consent”), dated as of the 29th day of October,
2019, is being entered among SUCCESSFACTORS, INC., a Delaware corporation
(“SuccessFactors”), MEDEOR THERAPEUTICS, INC., a Delaware corporation
(“Medeor”), and CAREDX, INC., a Delaware corporation (“CareDX”).
R E C I T A L S:
A.SuccessFactors as “tenant/lessee” and AP3-SF2 CT South LLC (as
successor-in-interest to Myers Peninsula Venture, LLC) (“Master Lessor”), as
“landlord/lessor,” are parties to that certain Lease dated March 29, 2012, as
amended by that certain letter agreement (re: Extension of Expansion Option)
dated August 21, 2012, that certain First Amendment to Lease dated as of
October 31, 2012, and that certain Amended and Restated Lease Commencement Date
Confirmation dated as of July 20, 2015 (collectively, the “Master Lease”),
pursuant to which Master Lessor leases to SuccessFactors certain premises more
particularly described therein (the “Master Premises”) in the building located
at 1 Tower Place, South San Francisco, CA 94080 (the “Building”).
B.SuccessFactors and Medeor entered into a certain Sublease dated July 13, 2018
(said sublease, as the same may be amended from time to time, the “Sublease”)
for approximately 28,968 rentable square feet (“Sublet Premises”) situated on
the ninth (9th) floor of the Building.
C.CareDX desires to sublet from Medeor all of the Sublet Premises (the
“Sub-Sublet Premises”) in accordance with that certain Sub-Sublease
(“Sub-Sublease”) between Medeor, as sublessor, and CareDX, as sublessee, a true,
accurate and complete copy of which is attached hereto as Exhibit A.
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, it is mutually covenanted and
agreed as follows:
A.Unless otherwise defined, all terms contained in this Consent shall, for the
purposes hereof, have the same meaning ascribed to them in the Sublease.
B.SuccessFactors consents to the subletting of the Sub-Sublet Premises by Medeor
to CareDX upon and expressly subject to the following terms and conditions, to
each of which Medeor and CareDX expressly agree:
1.NO MODIFICATIONS. Unless expressly provided to the contrary elsewhere in this
Consent, nothing herein contained shall be construed to modify, waive, impair or
affect any of the covenants, agreements, terms, provisions, or conditions
contained in the Sublease or to waive any breach thereof by Medeor, or any
rights of SuccessFactors against any person, firm, association or corporation
liable or responsible for the performance thereof, or to enlarge or increase
SuccessFactor’s obligations or decrease SuccessFactor’s rights under the
Sublease, and



--------------------------------------------------------------------------------



all covenants, agreements, terms, provisions and conditions of the Sublease are
hereby mutually declared to be in full force and effect.
2.SUBLEASE GOVERNS. Notwithstanding anything to the contrary, the provisions of
Section 24 of the Sublease shall apply to any further subletting of all or any
part of the Sublet Premises or any assignment of the Sublease.
3.NO RELEASE. Medeor shall be and remain liable and responsible for the due
keeping, performance and observance of all the covenants, agreements, terms,
provisions and conditions set forth in the Sublease on the part of Medeor to be
kept, performed and observed and for the payment of the Base Rent, Additional
Rent and all other sums now and/or hereafter becoming payable thereunder.
4.SUB-SUBLEASE SUBORDINATE TO SUBLEASE. The Sub-Sublease shall be subject and
subordinate at all times to the Sublease, any amendments to the Sublease
hereafter made between the SuccessFactors and Medeor, the matters to which the
Sublease is subordinate (including, without limitation, the Master Lease) and to
all of the covenants, agreements, terms, provisions and conditions of the
Sublease and to this Consent, and neither Medeor nor CareDX shall do or permit
anything to be done in connection with the CareDX’s occupancy of all or any part
of the Sub-Sublet Premises which would violate any of covenants, agreements,
terms, provisions and conditions of the Sublease or the Master Lease. The
parties acknowledge and agree that SuccessFactors’ consent to the Sub-Sublease
hereunder is subject to and contingent upon Medeor obtaining Master Lessor’s
consent to the Sub-Sublease.
5.NO BROKER. Medeor and CareDX agree that SuccessFactors is not responsible for
the payment of any commissions or fees in connection with the sub-sublease
transaction. Medeor and CareDX jointly and severally agree to indemnify, defend
and hold SuccessFactors, its partners, directors or officers and their
affiliates and/or subsidiaries harmless from and against any claims, liability,
losses or expenses, including attorneys’ fees, court costs and disbursements
incurred by SuccessFactors during settlement, at trial or on appeal, in
connection with any claims for commission by any broker or agent in connection
with the sub-sublease transaction.
6.ATTORNMENT. Upon the expiration, or any earlier termination of the term of the
Sublease or in case of the surrender of the Sublease by Medeor to
SuccessFactors, at SuccessFactors’s sole option, the Sub-Sublease and the term
and estate thereby granted shall expire and come to an end as of the effective
date of such expiration, termination or surrender, and CareDX, at
SuccessFactors’s sole option, shall vacate the Sub-Sublet Premises on or before
such date. In case of the failure of CareDX to so vacate the Sub-Sublet
Premises, SuccessFactors shall be entitled to all the rights and remedies which
are available to a SuccessFactors against a holding over after the expiration of
a term by Medeor, and Medeor shall remain primarily responsible and liable for
any damages suffered by SuccessFactors as a result of a holding over by CareDX.
Upon the expiration or any earlier termination of the term of the Sublease or in
case of the surrender of the Sublease by Medeor to SuccessFactors, CareDX shall,
at the request of SuccessFactors, attorn to and accept SuccessFactors as the
sublandlord under the Sub-Sublease for the balance of the term of the
Sub-Sublease and be bound to perform all of the obligations imposed by the
Sub-Sublease upon CareDX. Such attornment shall be evidenced by an



--------------------------------------------------------------------------------



agreement in form and substance satisfactory to SuccessFactors which CareDX
shall execute and deliver within five (5) days after request by SuccessFactors.
CareDX waives the provisions of any law now or hereafter in effect which may
give CareDX any right of election to terminate the Sub-Sublease or to surrender
possession of the Sub-Sublet Premises in the event of (i) termination of the
Sublease or (ii) any proceeding is brought by SuccessFactors to terminate the
Sublease.
7.DIRECT RELATIONSHIP. CareDX agrees that if CareDX, at SuccessFactors’s sole
discretion, should become a direct subtenant of SuccessFactors for the
Sub-Sublet Premises upon the expiration or earlier termination of the
Sub-Sublease, SuccessFactors shall not: (a) be liable for any previous act or
omission of Medeor under the Sub-Sublease, (b) be subject to any offset or
credit which shall theretofore have accrued to CareDX against Medeor, (c) have
any obligation whatsoever with respect to any security deposited under the
Sub-Sublease, (d) be bound by any previous prepayment of rent or any other
advance payment of monies due under the Sub-Sublease, or (e) be responsible for
the payment of any commission or fees in connection with a direct relationship
between SuccessFactors and CareDX. Should CareDX, at SuccessFactors’s sole
discretion, become a direct subtenant of SuccessFactors for the Sublet Premises,
then, upon SuccessFactors’s demand, Medeor shall give SuccessFactors all of the
security deposit that CareDX was required to give Medeor under the Sub-Sublease
and all of Medeor’s interest in or to such security deposit shall automatically
be forever relinquished. CareDX agrees to indemnify, defend and hold
SuccessFactors, its partners, directors or officers and their affiliates and/or
subsidiaries harmless from and against any claims, liability, losses or
expenses, including attorneys’ fees, court costs and disbursements incurred by
SuccessFactors during settlement, at trial or on appeal, in connection with any
such direct relationship.
8.BREACH. In case of the violation by Medeor or CareDX of any of the covenants,
agreements, terms, provisions and conditions hereof, SuccessFactors may give
written notice of such violation to Medeor and/or CareDX and if such violation
shall not be discontinued or corrected within a reasonable time as specified in
such notice, SuccessFactors may, in addition to SuccessFactors’s other remedies,
revoke this Consent. Except as provided in paragraph 6 above, in the event of
any termination of the Sublease or the Master Lease, the Sub-Sublease shall
terminate and the parties shall be relieved from all further liabilities and
obligations hereunder; provided, however, if the Sublease or Master Lease
terminates as a result of any default of CareDX under the Sub-Sublease, CareDX
shall be liable to SuccessFactors for all damages suffered or incurred by
SuccessFactors as a result of such termination.
9.INDEMNIFICATION. Medeor and CareDX hereby indemnify and agree to defend (with
counsel acceptable to SuccessFactors) and to hold Master Lessor, SuccessFactors,
and their respective affiliated entities, parents, subsidiaries, partnerships,
joint ventures, limited liability companies, successors and assigns, now
existing or hereafter created, and their respective directors, officers,
partners, agents, employees, members, trustees and shareholders (the
“Indemnified Parties”) harmless for, from and against any and all claims,
damages or liabilities, including reasonable attorneys’ fees and expenses,
imposed upon, incurred by or asserted against the Indemnified Parties which
arise out of any violations by CareDX of the Sub-Sublease, any violation under
the Master Lease on account of the actions of CareDX or Medeor



--------------------------------------------------------------------------------



which may arise out of or are in any manner connected with CareDX’s use and
occupancy of the Sub-Sublet Premises, or any actions or omissions of CareDX, its
agents, representatives employees, guests, contractors, subcontractors or
invitees occurring in or around the Sub-Sublet Premises. Reference in this
consent to any particular remedy shall not preclude SuccessFactors from any
other remedy in law or in equity. The provisions of this Paragraph 9 shall
survive the expiration of the Sub-Sublease Term or the earlier termination of
the Sub-Sublease or the Master Lease.
10.ALTERATIONS. No alterations, additions (electrical or otherwise), or physical
changes shall be made in the Premises, except pursuant to the covenants,
agreements, provisions, terms and conditions of the Sublease.
11.SUB-SUBLEASE. Medeor and CareDX agree that: (i) a true, correct and complete
copy of the Sub-Sublease has been furnished to SuccessFactors;
(ii) SuccessFactors is not a party to the Sub-Sublease and is not bound by the
provisions thereof; and (iii) notwithstanding the foregoing, the Sub-Sublease
will not be modified or amended in any way without the prior written consent of
SuccessFactors. If any provisions of this Consent shall be at variance with
provisions of the Sublease or the Sub-Sublease, the provisions of this Consent
shall prevail; provided, however, as between Medeor and CareDX, the Sub-Sublease
shall prevail.
12.FEES. On the date hereof, Medeor shall give SuccessFactors, as additional
rent, $2,500 as payment for the attorney’s fees and expenses SuccessFactors
incurred in reviewing the Sub-Sublease, analyzing CareDX’s suitability as an
occupant for space in the Building and preparing, negotiating, revising,
executing and processing this Consent.
13.RENT PAYABLE TO SUCCESSFACTORS. If Medeor breaches any of the terms and
provisions of the Sublease beyond notice and applicable cure periods,
SuccessFactors may elect to receive directly from CareDX all sums due or payable
to Medeor by CareDX pursuant to the Sub-Sublease, and upon receipt of
SuccessFactors’s notice, CareDX shall thereafter pay to SuccessFactors any and
all sums becoming due or payable under the Sub-Sublease and Medeor shall receive
from SuccessFactors a corresponding credit for such sums against any payments
then due or thereafter becoming due from Medeor under the Sublease. Neither the
giving of such written notice nor the receipt of such direct payments shall
cause SuccessFactors to assume any of Medeor’s duties, obligations and/or
liabilities under the Sub-Sublease, nor shall such event impose upon
SuccessFactors the duty or obligation to honor the Sub-Sublease nor subsequently
to accept CareDX’s attornment pursuant to Paragraphs 6 and 7 hereof.
14.RIGHTS AGAINST CAREDX. Medeor and CareDX agree that if CareDX breaches any
term of the Sub-Sublease, SuccessFactors may, at its option and for its own sole
benefit, exercise against CareDX all or any of the rights and remedies that
Medeor has against CareDX at law, in equity or under the Sub-Sublease. Medeor
acknowledges that the exercise by SuccessFactors of all or any of the foregoing
rights and remedies against CareDX shall not preclude SuccessFactors from
pursuing any right or remedy against Medeor. The exercise by SuccessFactors
against CareDX of any or all of Medeor’s rights and remedies shall neither cause



--------------------------------------------------------------------------------



SuccessFactors to assume any of Medeor’s duties, obligations and/or liabilities
under the Sublease nor impose upon SuccessFactors the duty or obligation to
honor the Sub-Sublease nor subsequently to accept CareDX’s attornment pursuant
to Paragraphs 6 and 7 hereof.
15.NO ORAL CHANGES. This Consent may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any change
is sought.
16.BINDING CONSENT. This Consent shall not be binding upon SuccessFactors unless
and until it is signed by SuccessFactors.
17.NO DEFAULT. Medeor confirms that, as of the date hereof: (i) SuccessFactors
has complied with all of its obligations contained in the Sublease and (ii) no
event has occurred and no condition exists, which with the passage of time or
the giving of notice, or both, would constitute a default, breach or violation
by SuccessFactors under the Sublease.
18.USA PATRIOT ACT. CareDX represents and warrants to SuccessFactors that none
of its, any of its subsidiaries or any director, officer, employee, agent, or
affiliate of such party or any of its subsidiaries is an individual or entity
(“Person”) that is, or is owned or controlled by, Persons that are: (i) the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State, (collectively, “Sanctions”), or (ii) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions,
including, without limitation Cuba, Iran, North Korea, Sudan and Syria. CareDX
hereby agrees to defend, indemnify and hold harmless SuccessFactors for, from
and against any and all claims, damages, losses, risks, liabilities and expenses
(including reasonable attorneys’ fees and costs) arising from or related to any
breach of the foregoing representations and warranties.
19.EXECUTION. This Consent may be executed in several counterparts, all of
which, taken together, shall constitute one original instrument. Medeor and
CareDX expressly agree that if the signature of SuccessFactors, Medeor and/or
CareDX on this Consent is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a docusign, photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.
[Signatures Contained on Following Page]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the 29th day of October, 2019.
SUCCESSFACTORS, INC.,a Delaware corporation
By: /s/ Cynthia Hirschfeld    Name: Cynthia Hirschfeld    Title: Treasurer     
MEDEOR THERAPEUTICS, INC.,a Delaware corporation
By: /s/ Karen Smith     Name: Karen Smith     Title: CEO      
CAREDX, INC.,a Delaware corporation
By: /s/ Peter Maag     Name: Peter Maag     Title: CEO      





--------------------------------------------------------------------------------




EXHIBIT A
Sub-Sublease[Attach complete copy of Sub-Sublease]





--------------------------------------------------------------------------------




SUB-SUBLEASE
THIS SUB-SUBLEASE (this “Sub-Sublease”) is dated for reference purposes as of
October 10, 2019, and is made by and between MEDEOR THERAPEUTICS, INC., a
Delaware corporation (“Sub-Sublandlord”), and CAREDX, INC., a Delaware
corporation (“Sub-Subtenant”). Sub-Sublandlord and Sub-Subtenant hereby agree as
follows:
1.Recitals:
i.AP3-SF2 CT South LLC (as successor-in-interest to Myers Peninsula Venture,
LLC), as landlord (“Master Landlord”) and SUCCESSFACTORS, INC., as tenant
(“Master Tenant”) are parties to that certain Lease dated March 29, 2012 (the
“Original Master Lease”), as amended by that certain letter agreement (re:
Extension of Expansion Option) dated August 21, 2012, that certain First
Amendment to Lease dated as of October 31, 2012 (the “First Amendment to Master
Lease”), and that certain Amended and Restated Lease Commencement Date
Confirmation, redacted copies of which are attached to the Master Sublease (as
defined below) (collectively, the “Master Lease”), pursuant to which Master
Landlord leases to Master Tenant, and Master Tenant leases from Master Landlord,
certain premises more particularly described therein (the “Master Premises”).
ii.Master Tenant (as sublandlord) and Sub-Sublandlord (as subtenant) are parties
to that certain Sublease dated July 13, 2018 (the “Master Sublease”), a copy of
which is attached hereto as Exhibit “A”, pursuant to which Master Tenant
subleases to Sub-Sublandlord, and Sub-Sublandlord subleases from Master Tenant,
certain premises more particularly described therein (the “Subleased Premises”).
iii.Sub-Sublandlord desires to sub-sublease to Sub-Subtenant, and Sub-Subtenant
desires to sub-sublease from Sub-Sublandlord, the entirety of the Subleased
Premises consisting of approximately 28,968 rentable square feet on the 9th
floor of the Building (hereinafter, the “Sub-Subleased Premises”), in accordance
with the terms set forth herein.
2.Sub-Sublease: Subject to the terms hereof, Sub-Sublandlord hereby
sub-subleases to Sub-Subtenant, and Sub-Subtenant hereby sub-subleases from
Sub-Sublandlord, the Sub-Subleased Premises. Sub-Subtenant shall have exclusive
use of the Sub-Subleased Premises and non-exclusive use of the common areas of
the Building to the same extent as Sub-Sublandlord’s rights under the Master
Sublease, and in accordance with the terms of the Master Lease and Master
Sublease. Sub-Sublandlord represents that to the best of Sub-Sublandlord’s
knowledge, (a) the Master Lease is in full force and effect and no defaults or
events that, with the passage of time or the giving of notice, or both, would
constitute a default, exist thereunder on the part of Master Landlord, Master
Tenant or Sub-Sublandlord, (b) the Master Sublease is in full force and effect
and no defaults or events that, with the passage of time or the giving of
notice, or both, would constitute a default, exist thereunder on the part of
Master Tenant or Sub-Sublandlord, and (c) the Master Lease and Master Sublease
have not been amended, superseded or otherwise modified except to the extent
expressly set forth in the Recitals, above. Except as required under the Master
Lease or Master Sublease in connection with a casualty event or condemnation or
as required by law, Sub-Sublandlord shall not take any voluntary action to
surrender or terminate
1

--------------------------------------------------------------------------------



the Master Sublease. Sub-Sublandlord shall, promptly following Sub-Sublandlord’s
receipt of notice from Master Tenant, notify Sub-Subtenant in writing of any
event of default by Master Tenant under the Master Sublease (or Master Lease, to
the extent Sub-Sublandlord has received notice of the same) within two
(2) business days following Sub-Sublandlord’s knowledge of such default.
Sub-Sublandlord further agrees that during the Sub-Sublease Term it shall not
default in the performance of its obligations under the Master Sublease, except
in the case where such default arises out of Sub-Subtenant’s default under this
Sub-Sublease or Sub-Subtenant’s acts or omissions. Sub-Sublandlord shall forward
any notice of default it receives from Master Landlord and/or Master Tenant and
Sub-Subtenant may, at its election, cure any monetary breach on
Sub-Sublandlord’s behalf.
3.Term: The term (the “Term”) of this Sub-Sublease shall be for the period
commencing on the later of (such date, being the “Commencement Date”): (a) the
date of receipt of Landlord’s Consent and Master Tenant’s Consent, (b) the date
Sub-Sublandlord delivers possession of the Sub-Subleased Premises to
Sub-Subtenant in the condition required under this Sub-Sublease, and
(c) November 1, 2019, and ending on the Sublease Expiration Date (i.e.,
December 31, 2022) (the “Expiration Date”), unless this Sub-Sublease is sooner
terminated pursuant to its terms.
4.Rent:
iv.Monthly Base Rent. Sub-Subtenant shall pay to Sub-Sublandlord as Base Rent
for the Sub-Subleased Premises for each month during the Term the following
amounts per month (“Base Rent”):

Period
AnnualBase Rent
MonthlyInstallmentof Base Rent
ApproximateMonthly BaseRent per RentableSquare Foot
Commencement Date – 12/31/20$1,094,990.40*$91,249.20$3.151/1/21 -
12/31/21$1,127,840.11$93,986.68$3.241/1/22 -
12/31/22$1,161,675.32$96,806.28$3.34
*Note: Provided that Sub-Subtenant is not then in default of the Sub-Sublease,
after expiration of any applicable notice and cure periods, Sub-Subtenant shall
have no obligation to pay any Base Rent attributable to the first two (2) full
months of the Term.



Monthly Base Rent shall be paid on or before the first (1st) day of each month.
Sub-Subtenant shall pay the third full month’s Monthly Base Rent
contemporaneously with the mutual execution of this Sub-Sublease. Monthly Base
Rent for any period during the Term hereof which is for less than one (1) month
of the Term shall be a pro rata portion of the monthly installment based on a
thirty (30) day month. Monthly Base Rent shall be payable without notice or
demand and without any deduction, offset, or abatement, in lawful money of the
United States of America, to an address (or by EFT) as may be designated in
writing by Sub-Sublandlord.
v.Additional Rent. Except as provided herein, all monies required to be paid by
Sub-Sublandlord with respect to the Sub-Subleased Premises (other than Base Rent
) under the Master Sublease (as incorporated herein) shall be paid by
Sub-Subtenant hereunder as and when such amounts are due under the Master
Sublease (without any markup or administrative fee unless expressly provided
herein) which are related to any increase in utility expenses for after business
hours use of the Sub-Subleased Premises and/or related to any increase in the
pro rata share of property taxes due to the sale of transfer of the property of
which the Sub-Subleased Premises are a part, and/or for any other amounts due
under this Sub-Sublease within ten (10) days following Sub-Subtenant’s receipt
of demand therefor (accompanied by reasonable supporting documentation). All
such amounts shall be deemed additional rent (“Additional Rent”). Additional
Rent, if applicable, shall not be abated during the first two months of the
2

--------------------------------------------------------------------------------



Term. Base Rent and Additional Rent hereinafter collectively shall be referred
to as “Rent”. In the event Sub-Sublandlord incurs any out-of-pocket costs or
expenses (or is billed by Master Landlord or Master Tenant for items) which are
directly attributable to additional services that Sub-Subtenant specifically
requests and are furnished to the Sub-Subleased Premises, or utilities furnished
to or for the Sub-Subleased Premises for additional utility expenses related to
after business hours use during the Term at the request of Sub-Subtenant or with
respect to repairs made in the Sub-Subleased Premises during the Term pursuant
to the terms of the Master Lease, Master Sublease and this Sub-Sublease, such
costs and expenses shall be deemed Additional Rent under this Sub-Sublease, and
Sub-Subtenant shall promptly pay Sub-Sublandlord or the applicable provider, as
the case may be, the amount of such costs and expenses. Notwithstanding anything
to the contrary contained herein, Sub-Subtenant shall not be responsible for the
Base Rent, utility expenses or other charges due from Sub-Sublandlord under the
terms of the Master Sublease or due from Master Tenant under the Master Lease or
any other charges or costs attributable or accruing prior to the Commencement
Date, except as set forth in the immediately preceding sentence. Sub-Subtenant
will have no obligation to perform any of the obligations of Sub-Sublandlord as
“Sublessee” under the Master Sublease or Master Tenant under the Master Lease
which accrued prior to the Commencement Date but which have not been performed
by Sub-Sublandlord (or Master Tenant, as applicable), including without
limitation, the obligation to repair any damage to the Sub-Subleased Premises
existing as of the Commencement Date, to remove any alterations, additions or
improvements performed by or at the direction of Sub-Sublandlord or Master
Tenant, to correct any violation of law, ordinance or regulation caused by
Sub-Sublandlord or Master Tenant, or to indemnify, defend or hold harmless
Sub-Sublandlord, Master Tenant or Master Landlord with respect to matters
occurring prior to the Commencement Date. Sub-Sublandlord shall not be liable
for damaged caused or repairs necessitated by the acts or omissions on
Sub-Sublandlord during the Term.
5.Security: Upon execution hereof by Sub-Subtenant, Sub-Subtenant shall pay to
Sub-Sublandlord the sum of Ninety Six Thousand Eight Hundred Six and 28/100
Dollars ($96,806.28), which shall constitute a deposit (“Security Deposit”) as
security for the faithful performance and observance by Sub-Subtenant of the
terms, covenants, conditions, provisions and agreements of this Sub-Sublease. It
is agreed that in the event Sub-Subtenant defaults in respect of any of the
terms, covenants, conditions, provisions and agreements of this Sub-Sublease
beyond any applicable notice and cure period, Sub-Sublandlord may use, apply or
retain the whole or any part of the security so deposited to the extent required
for the payment of any sum as to which Sub-Subtenant is in default or for any
sum which Sub-Sublandlord may expend or may be required to expend by reason of
Sub-Subtenant’s default in respect of any of the terms, covenants, conditions,
provisions and agreements of this Sub-Sublease, including but not limited to,
any damages or deficiency in the reletting of the Sub-Subleased Premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Sub-Sublandlord. If Sub-Sublandlord so applies or retains
any part of the Security Deposit, Sub-Subtenant shall, within ten (10) days of
Sub-Sublandlord’s demand, deposit with Sub-Sublandlord the amount so applied or
retained so that Sub-Sublandlord shall have the full Security Deposit on hand at
all times during the term of this Sub-Sublease. The parties agree that
Sub-Sublandlord shall not be required to keep the Security Deposit separate from
Sub-Sublandlord’s general accounts and no interest shall be due to Sub-Subtenant
on the Security
3

--------------------------------------------------------------------------------



Deposit. The unapplied portion of the Security Deposit shall be returned to
Sub-Subtenant within thirty (30) days following the expiration of the Term and
Sub-Subtenant’s surrender of the Premises in accordance with the terms of this
Sub-Sublease.
6.Holdover: If Sub-Subtenant does not surrender and vacate the Sub-Subleased
Premises upon the termination or expiration of this Sub-Sublease in accordance
with this Sub-Sublease, Sub-Subtenant shall be a tenant at sufferance, and the
parties agree that Sub-Subtenant shall pay Sub-Sublandlord holdover Rent at the
monthly rate of one hundred fifty percent (150%) of the last applicable Monthly
Base Rent and Additional Rent. Sub-Sublandlord and Sub-Subtenant acknowledge and
agree that, under the circumstances existing as of the date of this
Sub-Sublease, it is impracticable and/or extremely difficult to ascertain the
reasonable rental value of the Sub-Subleased Premises as of the termination or
expiration of this Sub-Sublease and that the holdover rental value established
herein is a reasonable estimate of the damages that Sub-Sublandlord would suffer
as the result of the failure of Sub-Subtenant to timely surrender possession of
the Sub-Subleased Premises. Notwithstanding the foregoing, and in addition to
all other rights and remedies on the part of Sub-Sublandlord, if Sub-Subtenant
fails to surrender the Sub-Subleased Premises upon the termination or expiration
of this Sub-Sublease, in addition to any other liabilities to Sub-Sublandlord
accruing therefrom (including, without limitation, holdover charges and lost
profits charged by Master Landlord and/or Master Tenant), Sub-Subtenant shall
indemnify, defend and hold Sub-Sublandlord harmless from all claims, losses,
damages, causes of action, obligations, and attorney’s fees and costs, resulting
from such failure.
7.Delivery: Sub-Sublandlord shall deliver the Sub-Subleased Premises to
Sub-Subtenant in its AS-IS, WHERE IS condition. The parties acknowledge and
agree that Sub-Sublandlord has made no representations or warranties with
respect to the condition of the Sub-Subleased Premises, and Sub-Sublandlord
shall have no obligation whatsoever to make or pay the cost of any alterations,
improvements or repairs to the Sub-Subleased Premises. Notwithstanding the
foregoing, the Sub-Subleased Premises shall be delivered to Sub-Subtenant on the
Commencement Date in vacant and in broom-clean condition, and with all items of
furniture, fixtures and personal property located in the Sub-Subleased Premises
as of the date on which Sub-Sublandlord delivers possession thereof to
Sub-Subtenant (collectively, the “FF&E”), except for the specific items listed
in the exclusions inventory attached hereto as Exhibit “B”. Notwithstanding the
foregoing, Sub-Sublandlord represents and warrants that, to Sub-Sublandlord’s
actual knowledge, all building systems serving the Sub-Subleased Premises
(including, without limitation, the HVAC, electrical and plumbing systems
serving the Sub-Subleased Premises) are in good condition and repair. Master
Landlord shall be solely responsible for performance of any repairs required to
be performed by Master Landlord under the terms of the Master Lease; provided,
however, at the request of Sub-Subtenant, Sub-Sublandlord shall request that
Master Tenant request performance of the same in writing from Master Landlord in
accordance with the terms of Section 2(a) of the Master Sublease. By taking
possession of the Sub-Subleased Premises, Sub-Subtenant conclusively shall be
deemed to have accepted the Sub-Subleased Premises in its as-is, then-existing
condition, without any warranty whatsoever of Sub-Sublandlord with respect
thereto.
4

--------------------------------------------------------------------------------



8.Assumption of Obligations: This Sub-Sublease is and at all times shall be
subject and subordinate to the Master Lease and Master Sublease, and the rights
of Master Landlord and Master Tenant thereunder. Sub-Subtenant hereby expressly
assumes and agrees: (i) to comply with all provisions of the Master Lease and
Master Sublease which are incorporated hereunder pursuant to Section 9; and
(ii) to perform all the obligations on the part of the “Tenant” to be performed
under the terms of the Master Lease, and “Sublessee” to be performed under the
terms of the Master Sublease, as incorporated herein. In the event the Master
Lease and/or Master Sublease is terminated for any reason whatsoever, this
Sub-Sublease shall terminate simultaneously with such termination. In the event
of a conflict between the express provisions of this Sub-Sublease and the
provisions of the Master Lease or Master Sublease, as incorporated herein, or
the provisions of any consent to this Sub-Sublease by Master Landlord or Master
Tenant, the express provisions of this Sub-Sublease shall prevail as between
Sub-Sublandlord and Sub-Subtenant. Sub-Sublandlord shall not amend or modify the
Master Lease or Master Sublease in any way so as to materially and adversely
affect Sub-Subtenant or its interest hereunder, materially increase
Sub-Subtenant’s obligations hereunder, or materially restrict Sub-Subtenant’s
rights hereunder, without the prior written consent of Sub-Subtenant.
9.Incorporation By Reference: Except as set forth below, the terms and
conditions of this Sub-Sublease shall include all of the terms of the Master
Lease (as incorporated into the Master Sublease) and the Master Sublease, and
such terms are incorporated into this Sub-Sublease as if fully set forth herein,
except that: (i) each reference in such incorporated sections to the “Sublease”
shall be deemed a reference to this Sub-Sublease; (ii) each reference to
“Sublessee” and “Sublessor” shall be deemed a reference to “Sub-Subtenant” and
“Sub-Sublandlord” (in addition to Master Tenant), respectively, except as
otherwise expressly set forth herein, and each reference to “Sublet Premises”
shall be deemed a reference to the “Sub-Subleased Premises”; (iii) with respect
to work, services, repairs, restoration, insurance, indemnities,
representations, warranties or the performance of any other obligation of Master
Landlord under the Master Lease, or Master Tenant under the Master Sublease, the
sole obligation of Sub-Sublandlord shall be to request the same in writing from
Master Tenant as and when reasonably requested to do so by Sub-Subtenant, and to
use Sub-Sublandlord’s reasonable efforts (without requiring Sub-Sublandlord to
spend more than a nominal sum) to obtain such performance; (iv) with respect to
any obligation of Sub-Subtenant to be performed under this Sub-Sublease,
wherever the Master Sublease grants to Sub-Sublandlord a specified number of
days to perform its obligations under the Master Sublease, except as otherwise
provided herein, Sub-Subtenant shall have three (3) fewer days to perform the
obligation, including, without limitation, curing any defaults; (v) with respect
to any approval required to be obtained from the “Landlord” under the Master
Lease, or “Sublessor” under Master Sublease, such consent must be obtained from
each of Master Landlord, Master Tenant and Sub-Sublandlord; (vi) in any case
where Master Landlord or Master Tenant reserves or is granted the right to
manage, supervise, control, repair, alter, regulate the use of, enter or use the
Sub-Subleased Premises or any areas beneath, above or adjacent thereto, perform
any actions or cure any failures, such reservation or right shall be deemed to
be for the benefit of each of Master Landlord, Master Tenant and
Sub-Sublandlord; (vii) in any case where “Tenant” or “Sublessee” is to
indemnify, defend, release or waive claims against Master Landlord or Master
Tenant, such indemnity, defense, release or waiver shall be deemed to run from
Sub-Subtenant to each of Master Landlord, Master Tenant
5

--------------------------------------------------------------------------------



and Sub-Sublandlord; (viii) in any case where “Tenant” or “Sublessee” is to
execute and deliver certain documents or notices, such obligation shall be
deemed to run from Sub-Subtenant to each of Master Landlord, Master Tenant and
Sub-Sublandlord; (ix) all payments shall be made to Sub-Sublandlord; (x) in all
provisions of the Master Lease or Master Sublease requiring the tenant or
sublessee thereunder to submit, exhibit to, supply or provide Master Landlord or
Master Tenant with evidence, certificates, or any other matter or thing,
Sub-Subtenant shall be required to submit, exhibit to, supply or provide, as the
case may be, the same to Sub-Sublandlord, Master Tenant and Master Landlord;
(xi) neither Sub-Sublandlord nor Master Tenant shall have any obligation to
restore or rebuild any portion of the Sub-Subleased Premises after any
destruction or taking by eminent domain; and (xii) Sub-Subtenant shall pay all
consent and review fees set forth in the Master Lease and Master Sublease to
Sub-Sublandlord, subject to the last sentence of Section 10 hereof.
Sub-Sublandlord may enforce directly against Sub-Subtenant any of the rights and
remedies granted to the Master Landlord pursuant to the Master Lease, or granted
to the Master Tenant under the Master Sublease. Notwithstanding the foregoing,
the following provisions of the Master Lease shall not be incorporated herein:
Summary of Basic Lease Information Sections 3(b), (e), (i), (l) and (m), 6, 8
(second to the last sentence), 22, 26, 29, and 31, and any provisions granting:
option rights, rights to renew or extend, rights of first refusal, rights of
first negotiation and/or expansion rights.
10.Conditions Precedent: This Sub-Sublease and Sub-Sublandlord’s and
Sub-Subtenant’s obligations hereunder are conditioned upon the written consent
of Master Landlord to this Sub-Sublease (“Landlord’s Consent”) and the written
consent of Master Tenant to this Sub-Sublease (“Master Tenant’s Consent”). If
the Commencement Date fails to occur within forty-five (45) days after the
mutual execution of this Sub-Sublease, then Sub-Sublandlord or Sub-Subtenant may
terminate this Sub-Sublease by giving the other party written notice thereof
prior to the date Sub-Sublandlord delivers the Landlord’s Consent and Master
Tenant’s Consent to Sub-Subtenant, and in such an event, Sub-Sublandlord shall
not be liable therefor, and Sub-Sublandlord shall promptly return to
Sub-Subtenant its Security Deposit and the pre-payment of any Rent paid by
Sub-Subtenant. Sub-Sublandlord shall reimburse Master Landlord and Master Tenant
its costs and fees under the Master Lease and Master Sublease with respect to
consenting to this Sub-Sublease.
11.Surrender: Subject to the provisions of the Master Lease, Sub-Subtenant
shall, at Sub-Subtenant’s sole cost and expense, vacate and surrender the
Sub-Subleased Premises in the condition required under the Master Lease
(including, without limitation, Section 29 of the Original Master Lease) and
remove all personal property including, but not limited to, the Purchased FF&E
(defined below), as well as any other equipment, furniture, and personal
property of Sub-Subtenant located on or in the Sub-Subleased Premises prior to
the expiration or earlier termination of this Sub-Sublease. Notwithstanding any
provision to the contrary, Sub-Subtenant’s surrender obligations shall only
apply to furniture, furnishings, fixtures, equipment, personal property,
alterations, improvements, and computer cabling and wiring, installed or owned
by Sub-Subtenant, and/or conditions created by Sub-Subtenant. In the event that
Sub-Sublandlord or Master Tenant is required to remove any Specialty
Alterations, FF&E, cabling/wiring, or other alterations or improvements from the
Sub-Subleased Premises (excluding any such items for which Sub-Subtenant is
responsible hereunder), then Sub-Subtenant shall provide
6

--------------------------------------------------------------------------------



Sub-Sublandlord and Master Tenant with access to the Sub-Subleased Premises
(a) at least ninety (90) days prior to the expiration of the Term (in the case
of any required removal of an internal stairwell) and (b) at least thirty (30)
days prior to the expiration of the Term (for all other required removals) in
order to permit Sub-Sublandlord and/or Master Tenant to complete such removal
and any restoration required with respect thereto (it being understood that
Sub-Sublandlord shall use commercially reasonable efforts to minimize
interference with Sub-Subtenant’s operations within the Sub-Subleased Premises
during the completion of such work). Any property not timely removed by
Sub-Subtenant shall, at Sub-Sublandlord’s option, become the property of
Sub-Sublandlord, and all costs incurred by Sub-Sublandlord in removing and
disposing of such property and restoring the Sub-Subleased Premises following
such removal shall be paid by Sub-Subtenant upon demand by Sub-Sublandlord.
12.Administration of Lease: In addition to such certificates and forms
Sub-Subtenant is required to complete and execute under the Master Lease and
Master Sublease, Sub-Subtenant shall complete and execute all reasonable forms
and documents required by Sub-Sublandlord for the administrative purposes
related to this Sub-Sublease, from time to time, within ten (10) days of
Sub-Sublandlord’s request.
13.Broker: Sub-Sublandlord and Sub-Subtenant each represent to the other that
they have dealt with no real estate brokers, finders, agents or salesmen other
than Cresa Global and CSR Commercial Real Estate Services (the “Brokers”) in
connection with this transaction. Sub-Sublandlord shall pay Brokers a commission
pursuant to a separate agreement. Each party agrees to hold the other party
harmless from and against all claims for brokerage commissions, finder’s fees or
other compensation made by any other agent, broker, salesman or finder as a
consequence of such party’s actions or dealings with such agent, broker,
salesman, or finder. Cresa Global is the broker representing Sub-Subtenant only
(“Sub-Subtenant’s Broker”) and CSR Commercial Real Estate Services is the broker
representing Sub-Sublandlord only (“Sub-Sublandlord’s Broker”) in this
transaction. Sub-Sublandlord and Sub-Subtenant acknowledge and agree to such
representation.
14.FF&E: Sub-Sublandlord hereby agrees to rent to Sub-Subtenant (at no extra
charge or rent) the FF&E owned by Sub-Sublandlord and delivered to Sub-Subtenant
within the Sub-Subleased Premises on the Commencement Date, all in its “AS-IS”
condition, “WHERE IS”, and without warranty, express or implied, of any kind or
nature. Sub-Subtenant shall maintain and repair the FF&E as and when reasonably
necessary at Sub-Subtenant’s sole cost and expense. Provided this Sub-Sublease
is in full force and effect as of the date which is thirty (30) days prior to
the Sublease Expiration Date, and Sub-Subtenant is not then in default of this
Sub-Sublease beyond any applicable notice and cure period and has not been in
default of the Sub-Sublease for more than fifteen (15) days in the aggregate
during the Term, then Sub-Subtenant shall have the option (in its sole
discretion) to purchase all such FF&E for the price of One Dollar ($1.00) by
written notice to Sub-Sublandlord on or before the thirtieth (30th) day prior to
the Sublease Expiration Date (the “Purchased FF&E”). Sub-Sublandlord represents
and warrants that there no party has claims for or liens against the Purchased
FF&E. If Sub-Subtenant timely exercises such option, then the parties shall
execute the Bill of Sale attached hereto as Exhibit “C” and all right, title and
interest of Sub-Sublandlord in such Purchased
7

--------------------------------------------------------------------------------



FF&E shall be deemed conveyed to Sub-Subtenant, and Sub-Subtenant shall, at its
sole cost and expense, remove all of the Purchased FF&E from the Sub-Subleased
Premises, and Sub-Subtenant shall repair any damage caused by such removal. If
Sub-Subtenant shall not timely exercise such option, then such option shall be
null and void and Sub-Subtenant shall have no further right or interest in the
FF&E and Sub-Subtenant shall not be required to remove the FF&E from the
Sub-Subleased Premises.
15.Notices: The address of each party for all purposes connected with this
Sub-Sublease shall be that address set forth below its signature at the end of
this Sub-Sublease. All notices, demands or communications in connection with
this Sub-Sublease shall be: (a) personally delivered; or (b) properly addressed
and (i) submitted to an overnight courier service, charges prepaid, or
(ii) deposited in the mail (certified, return receipt requested, and postage
prepaid). Notices shall be deemed delivered upon receipt, if personally
delivered, one (1) business day after being submitted to an overnight courier
service and three (3) business days after mailing, if mailed as set forth above.
All notices given to Master Landlord or Master Tenant under the Master Lease or
Master Sublease shall be considered received only when delivered in accordance
with the Master Lease or Master Sublease, respectively.
16.Sub-Sublandlord’s Right to Cure Defaults: At any time during the Term and
with not less than three (3) business days’ written notice to Sub-Subtenant
(except in the event of an emergency, in which case no notice shall be
required), Sub-Sublandlord may, but is not obligated to, cure or otherwise
discharge any default by Sub-Subtenant under this Sub-Sublease beyond any
applicable notice and cure period. Any and all costs or expenses which
Sub-Sublandlord may expend or incur for this purpose shall be due and payable in
full promptly upon Sub-Sublandlord’s written demand thereof, plus an
administrative fee of five percent (5%) on such amounts.
17.Notice of Accidents: Sub-Subtenant shall give Sub-Sublandlord notice of any
fire, casualty or accident in or about the Sub-Subleased Premises promptly after
Sub-Subtenant becomes aware of such event.
18.Sublease Profits: Sub-Subtenant shall have the right to further sublease all
or part of the Premises, but must receive prior written consent from
Sub-Sublandlord, Master Tenant and Master Landlord, prior to subleasing the
Sub-Subleased Premises. Any profit from a potential further sublease will be
split equally with Sub-Sublandlord and Sub-Subtenant, after deducting
Sub-Sublandlord’s costs including commission, legal fees and free rent.
Additionally, Sub-Sublandlord shall have the right to recover its actual losses
from any further subleasing profits prior to Sub-Subtenant taking any profit.
Such losses shall include the difference in total rent between what
Sub-Sublandlord is paying Master Tenant and the rent that Sub-Sublandlord is
receiving from Sub-Subtenant. So Sub-Sublandlord will have the right to be made
whole financially from any rent differential, prior to any profit provided to
Sub-Subtenant. Sub-Subtenant’s cost and Sub-Sublandlord’s cost shall be deducted
evenly (without priority to either party) on a 1:1 basis, before splitting any
profit.
19.California Certified Access Specialist Inspection: Pursuant to California
Civil Code § 1938, Sub-Sublandlord hereby states that the Sub-Subleased Premises
have not
8

--------------------------------------------------------------------------------



undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52(a)(3)). As a supplement to Section 32 of the
Master Sublease, pursuant to Section 1938 of the California Civil Code,
Sub-Sublandlord hereby provides the following notification to Sub-Subtenant:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or Sub-Sublandlord may not prohibit the Sub-Subtenant or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the Sub-Subtenant or tenant, if requested by the
Sub-Subtenant or tenant. The parties shall mutually agree on the arrangements
for the time and manner of the CASp inspection, the payment of the fee for the
CASp inspection, and the cost of making any repairs necessary to correct
violations of construction related accessibility standards within the premises.”
20.Miscellaneous: This Sub-Sublease shall in all respects be governed by and
construed in accordance with the laws of California. Nothing herein shall limit
Sub-Sublandlord’s rights and remedies under the Master Lease and/or the Master
Sublease, as incorporated herein, which rights and remedies a cumulative and in
addition to the rights and remedies under this Sub-Sublease.
21.Counterparts: This Sub-Sublease may be executed in several counterparts, each
of which when executed and delivered is an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of this
Sub-Sublease by telecopy or in electronic (i.e. “pdf” or “tif”) format shall be
effective as delivery of an original.
[SIGNATURE PAGE FOLLOWS]


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Sub-Sublease as of the day
and year first above written.
SUB-SUBLANDLORD:
MEDEOR THERAPEUTICS, INC.,a Delaware corporation
SUB-SUBTENANT:
CAREDX, INC., a Delaware corporation
By: /s/ Karen Smith   Name: Karen Smith   Title: CEO    
By: /s/ Peter Maag   Name: Peter Maag   Title: CEO    
Address:Address:
1 Tower Pl    9th Floor    South San Francisco   CA 96080    
3260 Bayshore Blvd.   Brisbane, CA 94005             



Master Tenant’s Consent
Subject to Sub-Sublandlord and Sub-Subtenant obtaining the consent of Master
Landlord to this Sub-Sublease, Master Tenant hereby gives its consent to this
Sub-Sublease.
SUCCESSFACTORS, INC.
By: _____________________________Name: __________________________Title:
___________________________


10